MANSFIELD, J.,
delivered the dissenting opinion.
I agree with the opinion of the Court that the judgment of the Court of Appeals be reversed. However, because I would affirm the judgment of the trial court, I must respectfully dissent.
We established, in Clewis v. State, 922 S.W.2d 126 (Tex.Crim.App.1996), standards that a court of appeals must apply to an allegation that the evidence is factually insufficient to support the conviction being appealed.
“The historical safeguards of the ‘inviolate’ right to trial by jury are found in the deferential standards of review applied and the prohibition against rendition of judgment upon a factual insufficiency point. Appellate courts should only exercise their fact jurisdiction to prevent a manifestly unjust result; ... those courts ‘are not free to reweigh the evidence and set aside a jury verdict merely because the judges feel that a different result is more reasonable’.” Clewis, supra, at 135; citing *151Pool v. Ford Motor Co., 715 S.W.2d 629, 634 (Tex.1986).
Turning to the instant ease, in order to convict appellant of capital murder, the State was required to prove, beyond a reasonable doubt, that appellant committed murder in the course of committing (or attempting to commit) robbery. Tex. Penal Code, § 19.03(a)(2). The State offered the testimony of four witnesses. One of those witnesses, Camacho, testified appellant showed her, the day after the murder, the victim’s body and also showed her the victim’s wallet and identification papers, which appellant had in his possession. Other witnesses testified appellant told them he had murdered the victim by shooting him at close range and had taken the victim’s wallet. This testimony supports the jury’s finding that the murder was committed in the course of a robbery.
The Court of Appeals, apparently, chose to disbelieve testimony as to the robbery. Instead, it chose to believe other testimony that the victim owed appellant money and concluded appellant killed the victim out of anger because of the victim’s unwillingness to satisfy the debt he owed appellant. Thus, the murder was not committed in the course of robbery and, therefore, was not a capital murder.
The standards set forth in Clewis, however, do not authorize the Court of Appeals to reverse a conviction, on factual insufficiency grounds, where there is evidence supporting the jury’s verdict merely because there is other evidence tending to support an alternative finding. Reversal on factual sufficiency grounds is authorized only where the jury’s finding is manifestly unjust, shocks the conscience, or clearly demonstrates bias. While reasonable persons may disagree with the jury’s verdict in the present case, Clewis requires more than simple disagreement, in order to minimize infringement on the jury’s role in our system of criminal justice. The Court of Appeals, in my opinion, was not authorized to reverse appellant’s conviction on factual insufficiency grounds under Clewis as it does not show why said conviction was “manifestly unjust,” “demonstrates bias,” or “shocks the conscience.”
Accordingly, I would reverse the judgment of the court of appeals and would affirm the judgment of the trial court. I respectfully dissent.
WOMACK, J., filed a dissenting opinion.
I believe that the Court’s decision to reverse the Court of Appeals’ judgment because its conclusion was “conclusory” and its reasoning was “confusing” (ante at 150) violates the constitutional mandate that “the decision of [courts of appeals] shall be conclusive on all questions of fact brought before them on appeal or error.” Texas Constitution, article V, § 6.